2018 IL App (1st) 163350
                                                                                            FIRST DISTRICT
                                                                                          SECOND DIVISION
                                                                                                June 26, 2018

                                                   No. 1-16-3350

     MARQUE MEDICOS ARCHER, LLC, and	         )
     MEDICOS PAIN & SURGICAL SPECIALISTS,	 )
                                                                                 Appeal from the
     S.C.,	                                   )
                                                                                 Circuit Court of
                                              )
                                                                                 Cook County, Illinois.
                     Plaintiffs-Appellants, 	 )
                                              )
                                                                                 No. 13 L 13456
     v. 	                                     )

                                              )

                                                                                 Honorable
     LIBERTY MUTUAL INSURANCE COMPANY 	 )
                                                                                 Patrick J. Sherlock,
     and MORSE AUTOMOTIVE CORPORATION,	 )
                                                                                 Judge Presiding.
                                              )
                     Defendants-Appellees.    )

             PRESIDING JUSTICE MASON delivered the judgment of the court, with opinion.
             Justices Pucinski and Hyman concurred in the judgment and opinion.

                                                     OPINION

¶1           This case arises out of defendant-appellant Liberty Mutual Insurance Company’s

     (Liberty) alleged failure to fully pay plaintiffs-appellees, Marque Medicos Archer, LLC and

     Medicos Pain & Surgical Specialists, S.C. (collectively, the providers), for services they

     rendered to an injured employee of codefendant-appellant, Morse Automotive Corporation

     (Morse Automotive). 1 The trial court dismissed with prejudice the providers’ claims for breach

     of contract and violation of section 8.2(d)(3) of the Workers’ Compensation Act (Act) (820 ILCS

     305/8.2(d)(3) (West 2012)) against Liberty and violation of the Consumer Fraud and Deceptive


             1
              This case is related to Marque Medicos Farnsworth, LLC v. Liberty Mutual Insurance Co., 2018
     IL App (1st) 163351, also decided today, in which Marque Medicos Farnsworth and Medicos Pain &
     Surgical Specialists, S.C., alleged that Liberty failed to fully pay for services the providers rendered to an
     injured employee of a different corporation. Because the causes of action asserted by the providers and
     dismissed by the trial court are not identical and because the parties did not move to consolidate the cases,
     we decide them separately.
     No. 1-16-3350


     Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 et seq. (West 2012)) against both

     defendants, and the providers appeal. Because we conclude that the providers have no direct

     cause of action against Liberty for its delay in paying medical bills, we affirm.

¶2                                            BACKGROUND

¶3          The providers first filed suit against Liberty and Morse Automotive on November 15,

     2013. In their second amended complaint, at issue here, they alleged that between August 29,

     2009 and November 17, 2011, they treated Ernesto Martinez for injuries he suffered while

     employed by Morse Automotive. At the outset of Martinez’s treatment, he authorized payment to

     be made directly to the providers for insurance benefits payable to him. The providers billed

     Morse Automotive for the services they rendered to Martinez by submitting claims to Liberty,

     who issued Morse Automotive’s workers’ compensation insurance policy. The medical providers

     alleged that Liberty was the disclosed agent for Morse Automotive.

¶4          The providers alleged that all workers’ compensation policies issued in Illinois include a

     promise by the insurer to pay “promptly” the benefits required of the employer under the Act as

     well as “interest on a judgment as required by law until [the insurer] offer[s] the amount due

     under this insurance.” All policies further include a provision that the insurer is “directly and

     primarily liable to any person entitled to the benefits payable by this insurance,” and those

     persons “may enforce our duties *** against us or against [the employer] and us.”

¶5          Notwithstanding this policy language, the complaint alleged that Liberty failed to

     promptly pay bills for medical services rendered to Martinez or, to a large extent, at all. The

     providers alleged that a market conduct examination conducted by the Illinois Department of

     Insurance in 2013 of Liberty’s claim payment history between July 1, 2011 to June 30, 2012,

                                                      -2­
     No. 1-16-3350


     found that Liberty failed to pay interest on adequately documented medical provider bills not

     paid within 30 days of receipt and was in violation of section 8.2(d)(3) of the Act.

¶6          As a result of the market conduct examination, on December 12, 2013, Liberty entered

     into a stipulation and consent order in which it warranted to the DOI in relevant part that it would

     “[i]nstitute and maintain procedures whereby [Liberty] pays interest on adequately documented

     health care provider bills not paid within thirty (30) days of receipt as required by 820 ILCS

     305/8.2(d)(3).”

¶7          In the meantime, in September 2009, Martinez timely filed a claim before the Illinois

     Workers’ Compensation Commission (IWCC) for disability benefits and medical expenses. A

     little over two years later, on December 14, 2011, Martinez entered into a settlement agreement

     with Morse Automotive. The settlement agreement names Martinez as petitioner, Morse

     Automotive as respondent, and Liberty as “[r]espondent’s insurance or service company.” The

     terms of the settlement provided that respondent would pay petitioner $163,000 in a lump sum

     for “full and final settlement of all claims for benefits past, present and future based on injuries

     arising out of an accident on or about August 4, 2009”; the lump sum included $41,751 for future

     medical expenses. The settlement further provided “[r]espondent will pay all necessary and

     related medical expenses pursuant to the fee schedule or negotiated rate, whichever is less, that

     have been submitted to [r]espondent prior to contract approval and that contain all the required

     data elements necessary to adjudicate the bills pursuant to Section 8.2(d).” The settlement

     agreement was silent on the amount of medical bills outstanding as of the date of its execution.

     The complaint did not allege, and the record does not disclose, that prior to the settlement,

     Liberty ever took the position that all or any portion of the medical expenses reflected in the bills

                                                      -3­
       No. 1-16-3350


       sent to it were not necessary or related to Martinez’s injuries or that the documentation in the

       bills was insufficient.

¶8             As of the date of the settlement agreement, neither Morse nor Liberty had paid any of the

       providers’ bills, but approximately six months after the settlement was approved by the IWCC,

       Liberty made partial payments to the providers for bills it received between 2009 and 2011.

       Approximately $39,000 in bills is still outstanding. And as of the date of the complaint, over

       $36,000 of interest had accrued on the unpaid bills as well as the bills paid after the statutory

       grace period had elapsed.

¶9             On June 5, 2014, Martinez executed a specific assignment in favor of the providers to

       pursue any and all of his rights and claims arising out of the settlement agreement.

¶ 10           Based on these allegations, the second amended complaint alleged four counts against

       both defendants: (1) breach of contract (based on the settlement agreement), (2) breach of

       contract implied in fact (in the alternative), (3) violation of section 8.2(d)(3) of the Act (820

       ILCS 305/8.2(d)(3) (West 2012)), and (4) violation of the Consumer Fraud Act (815 ILCS 505/1

       et seq. (West 2012)); one count was alleged only against Liberty, namely, violation of section

       155 of the Illinois Insurance Code (215 ILCS 5/155 (West 2012)).

¶ 11           The defendants filed a motion to dismiss the complaint pursuant to section 2-615 of the

       Code of Civil Procedure (735 ILCS 5/2-615 (West 2012)). Ultimately, the trial court dismissed

       with prejudice the providers’ claims for (1) breach of contract against Liberty based on the fact

       that the providers failed to allege that Liberty was a party to the settlement agreement, (2)

       violation of section 8.2(d) against Liberty only, and (3) violation of the Consumer Fraud Act




                                                        -4­
       No. 1-16-3350


       against both defendants. The providers voluntarily dismissed their remaining claims (with leave

       to reinstate) to pursue this appeal.

¶ 12                                               ANALYSIS

¶ 13           A motion to dismiss under section 2-615 challenges the legal sufficiency of the complaint

       based on defects apparent on its face. Simpkins v. CSX Transportation, Inc., 2012 IL 110662,

       ¶ 13. We must construe the allegations of the complaint in the light most favorable to the

       plaintiff and determine whether they state a cause of action upon which relief can be granted.

       Bogenberger v. Pi Kappa Alpha Corp., 2018 IL 120051, ¶ 23. In making this determination, all

       well-pleaded facts, and all reasonable inferences drawn from those facts, are taken as true.

       Ferris, Thompson & Zweig, Ltd. v. Esposito, 2017 IL 121297, ¶ 5. Dismissal is appropriate only

       where it is apparent that no set of facts can be proven that would permit the plaintiff to recover.

       Cochran v. Securitas Security Services, USA, Inc., 2017 IL 121200, ¶ 11. We review a trial

       court’s dismissal under section 2-615 de novo. Id.

¶ 14           Turning first to the breach of contract theory, the providers allege that they are intended

       third-party beneficiaries of the settlement agreement and that Liberty and Morse Automotive’s

       failure to pay them the amount due amounted to a breach of that settlement agreement. The trial

       court agreed that the providers were third-party beneficiaries of the agreement and found that the

       complaint stated a cause of action against Morse Automotive but dismissed this count against

       Liberty based on its finding that the latter was not a party to the settlement agreement.

¶ 15           We agree that the providers failed to allege that Liberty was a party to the settlement

       agreement in the first instance. On its face, the agreement (attached as an exhibit to the

       complaint), names Martinez as the petitioner and Morse Automotive as the respondent. In their

                                                        -5­
       No. 1-16-3350


       opening brief, the providers claim that the agreement was signed by an attorney for Liberty

       rather than for Morse Automotive, but this allegation is not found in the complaint. Likewise, the

       providers allege on appeal that the workers’ compensation policy “expressly prohibits” Morse

       Automotive from making payments under the Act but again fail to make this allegation in the

       complaint, nor do they attach the policy to the complaint, which prohibits us from considering it.

       See Lake Point Tower Condominium Ass’n v. Waller, 2017 IL App (1st) 162072, ¶ 10 (“[C]ourts

       may not rely on matters outside the complaint in considering a section 2-615 motion.”).

¶ 16          To be sure, the agreement names Liberty as “respondent’s insurance or service company”

       and Liberty—not respondent—made partial payments to the providers. The providers argue that

       the payments are particularly significant, citing Yellow Book Sales & Distribution Co. v.

       Feldman, 2012 IL App (1st) 120069, ¶¶ 38-39, for the proposition that a disclosed agent’s

       demonstration of its willingness to pay the principal’s obligation renders it directly liable for

       those obligations. But Yellow Book does not so hold. There, the agent executed the contract on

       behalf of the disclosed principal but argued that he was not personally liable. Id. ¶ 34. This court

       noted that an intent to be personally liable need not be expressed, but can be inferred from the

       facts in evidence. Id. ¶¶ 38-39. Here, there is no allegation in the complaint that Liberty signed

       the settlement agreement on behalf of Morse Automotive, thus distinguishing this case from

       Yellow Book. Ultimately, there are insufficient allegations to establish that Liberty is a party to

       the agreement. And without these allegations, we agree with the trial court that the providers

       have not stated a cause of action against Liberty for breach of contract.

¶ 17          The providers next challenge the dismissal of Count III, which alleges a violation of

       section 8.2(d)(3) of the Act, requiring an employer who fails to pay a provider within 30 days of

                                                        -6­
       No. 1-16-3350


       receipt of a bill that contains substantially all of the necessary requirements to adjudicate it to

       pay interest of 1% per month to that provider. 820 ILCS 305/8.2(d)(3) (West 2012). The

       providers do not dispute that this section does not expressly provide for a private right of action

       but argue that a private right of action is implied. We rejected this identical argument in Marque

       Medicos Fullerton, LLC v. Zurich American Insurance Co., 2017 IL App (1st) 160756, ¶¶ 56-61,

       and we decline to depart from this decision today.

¶ 18          In order to determine whether a statute implies a private right of action, we must consider

       whether (1) the plaintiff is a member of the class that the statute is intended to benefit, (2) the

       plaintiff’s injury is one the statute was designed to prevent, (3) a private right of action is

       consistent with the underlying purpose of the statute, and (4) implying a private right of action is

       necessary to provide an adequate remedy for statutory violations. Fisher v. Lexington Health

       Care, Inc., 188 Ill. 2d 455, 460 (1999). With regard to the first factor, the providers argue that

       because the payment obligation in section 8.2(d)(3) is to providers alone, they are members of

       the class the statute is intended to benefit. But the court in Zurich disagreed, relying in part on

       Fisher (Zurich, 2017 IL App (1st) 160756, ¶ 59 (citing Fisher, 188 Ill. 2d at 462-63)), which we

       find dispositive.

¶ 19          In Fisher, two nursing home employees who had cooperated with an investigation into

       the death of a nursing home resident sought to imply a private right of action for retaliatory

       conduct under section 3-608 of the Nursing Home Care Act (210 ILCS 45/3-608 (West 1996)).

       Fisher, 188 Ill. 2d at 456-58. Section 3-608 prohibits a nursing home facility or its agents from

       discharging or retaliating against a resident, resident’s representative, or an employee who

       testifies or reports misconduct under certain sections of that statute. 210 ILCS 45/3-608 (West

                                                         -7­
       No. 1-16-3350


       1996). The supreme court rejected the plaintiffs’ contention that this section implied a private

       right of action, explicitly holding that, as nursing home employees, they were not part of the

       class the statute was designed to protect. Fisher, 188 Ill. 2d at 463. In reaching this conclusion,

       the court did not consider section 3-608 standing alone, but read the statute as a whole. Id. at

       462-63. And as a whole, the court found the Nursing Home Care Act was not designed to protect

       nursing home employees from retaliation for reporting misconduct. Id. at 463. Rather, the

       statute’s “central purpose” was to protect nursing home residents, and section 3-608 merely

       served to advance that purpose. Id.

¶ 20           The same analysis governs here. The “fundamental purpose” of the Act is to “afford

       protection to employees by providing them with prompt and equitable compensation for their

       injuries.” (Emphasis added.) Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 180-81 (1978). As Zurich

       noted, the interest required to be paid to providers under section 8.2(d)(3) merely encourages this

       prompt payment by penalizing delays in compensation. Zurich, 2017 IL App (1st) 160756, ¶ 60.

       In other words, the benefit to providers is incidental to the Act’s central purpose. Id.

       Accordingly, we conclude that the providers are not members of the class the Act was intended

       to benefit and, as such, are not entitled to pursue a private right of action under section 8.2(d)(3).

       See Abbasi v. Paraskevoulakos, 187 Ill. 2d 386, 393 (1999) (declining to analyze all four factors

       where the plaintiff failed to satisfy one factor of the analysis).

¶ 21           The medical providers attempt to distinguish Zurich on the basis that this case involves a

       settlement agreement and a market conduct examination that disclosed Liberty’s practice of not

       paying interest on medical bills. But we fail to understand how these extraneous materials bear




                                                         -8­
       No. 1-16-3350


       on the question of whether section 8.2(d)(3) implies a private right of action. This is a matter of

       statutory interpretation for which we cannot consider matters outside the statute.

¶ 22          Finally, we address the sufficiency of the providers’ claim under the Consumer Fraud

       Act. This claim is premised on the validity of Martinez’s assignment of all his “right, title and

       interest” in the settlement contract to the medical providers. Liberty argues that the Act forbids

       this assignment, and we agree.

¶ 23          Section 21 of the Act provides:

              “No payment, claim, award or decision under this Act shall be assignable or subject to

              any lien, attachment or garnishment, or be held liable in any way for any lien, debt,

              penalty or damages, except the beneficiary or beneficiaries of a deceased employee who

              was a member or annuitant under Article 14 of the ‘Illinois Pension Code’ may assign

              any benefits payable under this Act to the State Employees’ Retirement System.” 820

              ILCS 305/21 (West 2012).

¶ 24          The medical providers do not dispute that the plain language of the Act prohibits

       assignment of awards or decisions but maintain that the purpose of this prohibition is to protect

       an injured worker from his creditors and not to prevent the injured worker from tasking a third

       party with enforcing his rights to payment of benefits. In other words, the providers urge us to

       find an implicit exception to the prohibition on assignment. But the rules of statutory

       construction prohibit us from accepting the providers’ invitation.

¶ 25          Our supreme court has cautioned that we cannot construe a statute to add an exception

       when none otherwise exists. In re Michael D., 2015 IL 119178, ¶ 9 (“It is never proper to depart

       from plain language by reading into a statute exceptions *** which conflict with the clearly

                                                        -9­
       No. 1-16-3350


       expressed legislative intent.”). And it is a well-established canon of statutory construction that

       where the statutory language expresses certain exceptions, it is construed as an exclusion of any

       other exceptions. State v. Mikusch, 138 Ill. 2d 242, 250 (1990). This is the case here. The Act

       excepts from its general prohibition against assignment those assignments made by beneficiaries

       of certain deceased employees. It does not include an exception for an injured worker to assign

       the enforcement of his rights to a third party.

¶ 26          But even assuming that the Act could be read to allow Martinez’s assignment of his

       rights under the settlement contract, we nevertheless agree that the providers have not stated a

       claim under the Consumer Fraud Act, which requires a plaintiff to plead (1) a deceptive act or

       practice by the defendant, (2) the defendant’s intent that the plaintiff rely on the deception, and

       (3) the occurrence of the deception during a course of conduct involving trade or commerce.

       Robinson v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 417 (2002).

¶ 27          Significantly, a deceptive act or practice “involves more than the mere fact that a

       defendant promised something and then failed to do it,” given that this type of “deception”

       occurs every time a defendant breaches a contract. (Internal quotation marks omitted.) Avery v.

       State Farm Mutual Automobile Insurance Co., 216 Ill. 2d 100, 169 (2005). Indeed, “[w]ere ***

       courts to accept plaintiff’s assertion that promises that go unfulfilled are actionable under the

       Consumer Fraud Act, consumer plaintiffs could convert any suit for breach of contract into a

       consumer fraud action.” (Internal quotation marks omitted.) Id. Stated differently, a breach of

       contract is not tantamount to a violation of the Consumer Fraud Act, and we reject the providers’

       attempt to supplement their breach of contract claim with this “redundant remedy.” (Internal

       quotation marks omitted.) Id.

                                                         -10­
       No. 1-16-3350


¶ 28          The conclusion we reach today should not be construed to mean that we condone

       Liberty’s conduct in failing to pay outstanding medical bills and interest as it is obligated to do

       under both the Act and its insurance policy. Accepting the well-pleaded allegations of the

       providers’ complaint as true, Liberty’s conduct in (i) accepting Morse Automotive’s premiums

       under a policy of insurance that renders it “directly and primarily liable” for benefits payable

       under the Act, (ii) authorizing a settlement agreement that plainly contemplates payment of those

       benefits, and (iii) claiming after the fact that no benefits are payable threatens the stability and

       predictability of benefits the Act is designed to provide. See McMahan v. Industrial Comm’n,

       183 Ill. 2d 499, 514 (1998) (“The refusal of an employer to pay for an injured employee’s

       medical expenses is as contrary to the purposes of the [Act] as an employer’s refusal to

       compensate the employee for lost earnings. *** Indeed, to the extent that nonpayment of medical

       expenses may imperil the employee’s ability to obtain future treatment, the consequences of the

       employer’s actions may actually be far worse.”). Many employees, like Martinez, accept a lump

       sum settlement to cover not only past medical care but also medical care reasonably anticipated

       to be necessary in the future. But if a workers’ compensation carrier can authorize a settlement

       whereby the employer undertakes to pay past due bills and then fail to remit policy proceeds to

       cover that obligation, the pool of medical providers willing to render services to patients

       suffering work-related injuries will necessarily diminish.

¶ 29          During oral argument, counsel for Liberty took the position that Morse Automotive’s

       commitment in the settlement agreement “to pay all necessary and related medical expenses”

       was essentially illusory. This is because Liberty, to whom all of the medical bills had been

       submitted and who was obligated to “promptly” pay those bills, had not agreed that the medical

                                                        -11­
       No. 1-16-3350


       expenses incurred by Martinez were “necessary and related.” In other words, Liberty’s position

       is that it may remain silent when medical bills are submitted directly to it, authorize its

       policyholder to enter into a settlement whereby the policyholder undertakes to pay those

       outstanding bills, and then leave both its policyholder and the injured worker on the hook for

       unpaid bills after the fact.

¶ 30           We do not read the Act as giving Liberty the option to refrain from raising any issues

       regarding the reasonableness of bills submitted to it until after its policyholder has, with its

       approval, committed to pay them. Rather, the Act contemplates that when an insurer receives

       bills allegedly relating to a work-related injury, the insurer will promptly raise any issues

       regarding whether the services rendered were reasonable and related to the employee’s injury or

       whether the detail in the bills is insufficient to make that determination. 820 ILCS 305/8.2(d)

       (West 2012). As far as the record here discloses, Liberty never raised any such issues after

       receipt of bills from Marque Medicos.

¶ 31           Accepting the complaint’s allegations as true, as we must, such conduct appears to be a

       textbook example of “vexatious and unreasonable” claims handling practices under section 155

       of the Illinois Insurance Code (215 ILCS 5/155 (West 2012)). And the Director of Insurance

       should pay close attention to whether Liberty is, in fact, living up to its obligations under the

       stipulation and consent order. To that end, we are directing the clerk of the court to send a copy

       of the opinion to the Director of Insurance.

¶ 32           But as egregious as Liberty’s conduct appears to be, it does not translate into recognition

       of a direct action by providers against Liberty. Rather, when the legislature enacted section 8.2 of

       the Act by amendment in 2011, it simultaneously created a remedy for its violation. In particular,

                                                        -12­
       No. 1-16-3350


       section 8.2(e-20) provides that after a final award by the IWCC, a provider may resume efforts to

       collect unpaid bills from the employee and “the employee shall be responsible for payment of

       any outstanding bills *** as well as the interest awarded under subsection (d) of this Section.”

       820 ILCS 305/8.2(e-20) (West 2012). At first blush, the ability to pursue the injured employee

       for payment of outstanding medical bills appears to run counter to the overarching purpose of the

       Act to protect the interests of injured workers. But the legislature may well have assumed that an

       employee who receives an award from the IWCC is the party responsible for paying outstanding

       medical bills from the award. When, as here, that is not the case, the methods of enforcing a

       workers’ compensation carrier’s obligation to pay outstanding medical bills are varied and

       somewhat circuitous.

¶ 33          Under the Act, the IWCC lacks authority to enforce its own awards and decisions.

       Millenium Knickerbocker Hotel v. Illinois Workers’ Compensation Comm’n, 2017 IL App (1st)

       161027WC, ¶ 21 (citing Smith v. Gen Co. Corp., 11 Ill. App. 3d 106, 110 (1973)). Therefore, in

       order to enforce an employer’s obligation to pay an award, the employee must look elsewhere.

¶ 34          One possible scenario is that when the providers pursue payment of outstanding bills

       from the employee, the employee, in an effort to enforce the IWCC award, can present a certified

       copy of the award to the circuit court under section 19(g) of the Act (820 ILCS 305/19(g) (West

       2012)), in order to reduce the award to judgment. The employer, upon whom the obligation to

       pay is imposed under the award (and the judgment entered on the award), can, in turn, pursue a

       third-party action against its insurer for breach of the workers’ compensation insurance policy

       and, presumably, for a violation of section 155 of the Insurance Code (215 ILCS 5/155 (West

       2012)). If the circuit court finds that there has been a failure to pay the employee in accordance

                                                       -13­
       No. 1-16-3350


       with the IWCC award, section 19(g) further mandates an award of attorney fees and costs

       incurred by the employee not only in the circuit court action, but also in the proceedings before

       the IWCC.

              “In a case where the employer refuses to pay compensation according to such final award

              or such final decision upon which such judgment is entered the court shall in entering

              judgment thereon, tax as costs *** the reasonable costs and attorney fees in the

              arbitration proceedings and in the court entering the judgment for the person in whose

              favor the judgment is entered ***.” (Emphasis added.) 820 ILCS 305/19(g) (West 2012).

       And the fees and costs recovered by the employee as well as the employers’ own attorney fees

       and costs would be compensable damages proximately caused by the insurer’s breach of

       contract. In the end, the recalcitrant insurer would end up paying its own, its insured’s, and the

       employee’s attorney fees and costs, plus whatever sums the court deemed appropriate under

       section 155. 215 ILCS 5/155(1) (West 2012) (providing for an award of up to $60,000 in

       addition to attorney fees and costs). Accordingly, the price of an insurer’s decision to stonewall

       payment of benefits due under an IWCC award is, indeed, steep.

¶ 35          Alternatively, there are two provisions of the Act that provide for the award by the IWCC

       of additional compensation to the employee in the case of nonpayment of benefits. First, section

       19(k) of the Act authorizes the employee to seek and the IWCC to award additional

       compensation equal to 50% of the amount otherwise payable to the employee if the employer

       vexatiously delays in paying benefits due under the Act. 820 ILCS 305/19(k) (West 2012). In the

       event the IWCC determines that a penalty is appropriate under section 19(k), section 16 of the

       Act further authorizes an award of attorney fees and costs “against such employer and his or her

                                                       -14­
       No. 1-16-3350


       insurance carrier.” (Emphasis added.) Id. § 16. Second, section 19(l) contemplates that an

       employee may file a written demand for payment of benefits for necessary medical care payable

       under section 8(a). Id. § 19(l) In the event of such written demand, the employer must respond

       within 30 days, articulating in writing the reason for the delay. Section 19(l) further provides:

              “In case the employer or his or her insurance carrier shall without good and just cause

              fail, neglect, refuse, or unreasonably delay the payment of benefits under Section 8(a)

              ***, the Arbitrator or the Commission shall allow to the employee additional

              compensation in the sum of $30 per day for each day that the benefits under Section 8(a)

              *** have been so withheld or refused, not to exceed $10,000.” (Emphasis added.) Id.

¶ 36          What is common to all of these alternative courses of action is that they must be

       undertaken by the employee for whose benefit these provisions were enacted. Which brings us to

       another, less circuitous means of avoiding this problem in the future. Attorneys handling

       workers’ compensation cases on behalf of claimants must be cognizant of their clients’ potential

       post-award exposure to claims by medical providers for unpaid bills. As noted, if, as happened

       here (and apparently in a number of other cases involving Liberty), the employer does not fulfill

       its undertaking to pay outstanding medical bills, providers are permitted to pursue payment from

       the injured employee. With that in mind, competent counsel should insist that any settlement

       agreement contain a sum certain that the employer has agreed to pay for outstanding medical

       bills and also contain a representation that the employer has consulted with its insurance carrier

       and secured the carrier’s commitment to pay that amount upon execution of the settlement. The

       settlement here contained no such detail and merely provided that Morse Automotive “will pay

       all necessary and related medical expenses *** that have been submitted prior to contract

                                                       -15­
       No. 1-16-3350


       approval and that contain all the required data elements.” This lack of specificity permitted

       Liberty to “lay in the weeds” to the employee’s, the providers’ and, ultimately, its own

       policyholder’s detriment.

¶ 37                                            CONCLUSION

¶ 38          We affirm the trial court’s dismissal of the providers’ claims for breach of contract,

       violation of section 8.2(d)(3) against Liberty, and violation of the Consumer Fraud Act against

       both defendants. We further order the clerk of the court to send a copy of this opinion to the

       Director of Insurance.

¶ 39          Affirmed.




                                                      -16­